    Case 1:20-cv-03007-BMC Document 44 Filed 02/17/21 Page 1 of 1 PageID #: 268

                                                                         Jackson Lewis P.C.
                                                                         58 South Service Road, Suite 250
                                                                         Melville NY 11747
                                                                         (631) 247-0404 Direct
                                                                         (631) 247-0417 Fax
                                                                         jacksonlewis.com
MY DIRECT DIAL IS: 631-247-4661
MY EMAIL ADDRESS IS: NOEL.TRIPP@JACKSONLEWIS.COM

                                                                  February 17, 2021
VIA ECF

The Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East, Rm. 704S
Brooklyn, New York 11201
                                                Re:      Ortega, et al. v. Ernie’s Auto Detailing Inc., et al.
                                                         Civil Case No.: 20-cv-3007
                                                         Perez, et al. v. Ernie’s Auto Detailing Inc., et al.
                                                         Civil Case No.: 20-cv-4798
                                                         Rosario, et al. v. Ernie’s Auto Detailing Inc., et al.
                                                         Civil Case No.: 20-cv-3762
Dear Judge Cogan:

                 As counsel for Defendants Ernie’s Detailing, Inc. and Ernesto Decena, we write to
provide a status update ahead of the status conference scheduled for February 18, 2021 at 1:00 pm.
The parties are in the process of scheduling a consolidated mediation with an EDNY panel
mediator in this matter.1 In light of the Department of Labor’s position (Ortega Dkt. 42), the
parties in the instant matter do not object to continued consolidated proceedings separate from the
Scalia action, and request that the stay in this matter extend to the contemplated mediation date (if
extension should be necessary to achieve that), with the parties to provide a status update to the
Court within two business days following completion of mediation.2

              We thank the Court for its continued attention to this matter and will be ready to
answer the Court’s further questions at tomorrow’s conference.

                                                                  Respectfully submitted,

                                                                  JACKSON LEWIS P.C.

                                                                  Noel P. Tripp

                                                                  Noel P. Tripp
NPT:dc
cc:   All Counsel of Record (via ECF)
      Amy Tai, Esq. (via Electronic Mail)

1
 More specifically, the parties have communicated with two agreed-upon panel mediators, Ray Nardo, Esq. and
Marjorie Berman, Esq., and are in the process of trying to finalize a March mediation date.
2
    The parties respectively reserve all rights relating to consolidation of proceedings beyond mediation.
